          Case 3:19-cv-05966-RSM Document 20 Filed 08/03/20 Page 1 of 3



 1                                            U.S. District Court Judge RICARDO S. MARTINEZ

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
                                                    )
 8 TAMMY LYNN RHODES,                               ) Case No. C19-5966 RSM
                                                    )
 9                       Plaintiff,                 ) AGREED ORDER RE EAJA FEES
                                                    )
10 vs.                                              )
                                                    )
11                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
12
                                                    )
13                       Defendant.                 )
                                                    )
14
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
15

16   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

17   attorney’s fees of $5,991.16 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.

18   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
21
     of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
22
     Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
23
     98501.
24

25
     AGREED ORDER RE EAJA FEES                - Page 1                MADDOX & LAFFOON, P.S.
     [C19-5966 RSM]                                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
          Case 3:19-cv-05966-RSM Document 20 Filed 08/03/20 Page 2 of 3



1    DATED: August 3, 2020.

2

3

4                                        A
                                         RICARDO S. MARTINEZ
5                                        CHIEF UNITED STATES DISTRICT JUDGE
6

7

8    Presented by:
9    /s/ JEANETTE LAFFOON
10   JEANETTE LAFFOON, WSBA #30872
     Attorney for Plaintiff
11

12   Approved for entry,
     Notice of presentation waived:
13
     /s/ SHATA STUCKY
14   SHATA STUCKY
15   Special Assistant U.S. Attorney
     Attorney for Defendant
16   (signed per email authorization)

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES          - Page 2          MADDOX & LAFFOON, P.S.
     [C19-5966 RSM]                                       410-A South Capitol Way
                                                          Olympia, WA. 98501
                                                          (360) 786-8276
          Case 3:19-cv-05966-RSM Document 20 Filed 08/03/20 Page 3 of 3



1

2

3

4

5
                              CERTIFICATE OF ELECTRONIC FILING:
6
     This is to certify that I electronically filed the foregoing Agreed Order with the Clerk of the
7    Court using the CM/ECF system which will send notification of such filing to the following:
8    SHATA STUCKY
     Special Asst. U.S. Attorney
9
     Office of General Counsel
10   701 5th Avenue, Suite 2900, MS 221A
     Seattle, WA 98104-7075
11   shata.stucky@ssa.gov

12   Kerry J. Keefe
     Asst. U.S. Attorney
13   Department of Justice
     U.S. Attorney’s Office
14
     700 Stewart Street, Ste 5220
15   Seattle, WA 98101-1271
     Kerry.keefe@usdoj.gov
16

17

18   DATED: July 31, 2020
                                                              /s/ Jeanette Laffoon
19
                                                              Jeanette Laffoon, Attorney
20                                                            MADDOX & LAFFOON, P.S.
                                                              jeanettelaffoon@gmail.com
21

22

23

24

25
     AGREED ORDER RE EAJA FEES                - Page 3                MADDOX & LAFFOON, P.S.
     [C19-5966 RSM]                                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
